DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, 10, and 15 recite the limitation "the nonwoven strip".  There is insufficient antecedent basis for this limitation in the claim. Previously, a strip of material was disclosed, not a nonwoven strip.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-10, 13-16, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janszen (6,200,250) in view of Long et al. (2009/0062756).
With respect to claim 1, Janszen discloses a system for detecting a property associated with an absorbent article, as disclosed in column 1, lines 31-39, comprising an absorbent article 100 having a garment-facing layer comprising a film and a nonwoven material, as disclosed in column 7, lines 12-15. A strip of material 111 is disposed on an exterior surface of the garment facing layer 110 for defining a pocket, as shown in figure 1A. A sensor 1504 is configured for placement in and removal from the pocket 111, as shown in figure 19. The sensor is considered to fulfill the limitations of a multi-use sensor for detecting a property associated with the absorbent article because it is capacitively coupled to electrodes that sense wetness, as disclosed in column 1, lines 16-17 and 31-46.
Janszen discloses all aspects of the claimed invention with the exception of the sensor having an overall width of greater than 1.5 inches and an overall length of greater than 3 inches. Long discloses a sensor having a length Y and a width X, as shown in figure 6, and discloses in paragraphs [0069] and [0070] that the length Y and width X are preferably 80 mm (about 3.15 inches) in order to make the sensor more comfortable and to satisfy the Child Safety Protection Act. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Janszen with a length and a width of about 3.15 inches, as taught by Long, to achieve a more comfortable sensor that satisfies the Child Safety Protection Act.
With respect to claim 2, the sensor of Janszen is capacitive, as disclosed in column 3, lines 10-12.
With respect to claim 3, the pocket strip of Janszen comprises non-open edges permanently joined to the absorbent article, as shown in figure 9 and disclosed in column 6, lines 20-22, and an open edge of the pocket strip is adjacent to an edge of a waist opening of the absorbent article, as shown in figure 19.
With respect to claim 6, changes in the size and proportions of the sensor and pocket constitute an obvious matter of design choice that does not distinguish the claimed invention over the prior art.
With respect to claim 7, Janszen discloses all aspects of the claimed invention with the exception of the pocket comprising hooks for closing. The use of mechanical hook fasteners is well-known in the art to achieve a refastenable closure. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the pocket of Jansen with hook fasteners for closing in order to achieve the predictable result of being able to securely close the pocket to prevent the sensor from accidentally falling out.
With respect to claim 8, Janszen discloses a system for detecting a property associated with an absorbent article, as disclosed in column 1, lines 31-39, comprising an absorbent article 100 having a garment-facing layer comprising a film and a nonwoven material, as disclosed in column 7, lines 12-15. A strip of material 111 is disposed on an exterior surface of the garment facing layer 110 for defining a pocket, as shown in figure 1A. A sensor 1504 is configured for placement in and removal from the pocket 111, as shown in figure 19. The sensor is considered to fulfill the limitations of a multi-use sensor for detecting a property associated with the absorbent article because it is capacitively coupled to electrodes that sense wetness, as disclosed in column 1, lines 16-17 and 31-46.
Janszen discloses all aspects of the claimed invention with the exception of the sensor having an overall width of less than 1.25 inches and an overall length of greater than 2.25 inches. Long discloses a sensor having a length Y, as shown in figure 6, and discloses in paragraphs [0069] and [0070] that the length Y is preferably 80 mm (about 3.15 inches) in order to make the sensor more comfortable and to satisfy the Child Safety Protection Act. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Janszen with a length of about 3.15 inches, as taught by Long, to achieve a more comfortable sensor that satisfies the Child Safety Protection Act. It would further have been obvious to make the width of the sensor of Janszen less than 1.25 inches to achieve the predictable result of a sensor that is narrow and therefore less likely to press into the back of the wearer and cause discomfort.
With respect to claim 9, the sensor of Janszen is capacitive, as disclosed in column 3, lines 10-12.
With respect to claim 10, the pocket strip of Janszen comprises non-open edges permanently joined to the absorbent article, as shown in figure 9 and disclosed in column 6, lines 20-22, and an open edge of the pocket strip is adjacent to an edge of a waist opening of the absorbent article, as shown in figure 19.
With respect to claim 13, changes in the size and proportions of the sensor and pocket constitute an obvious matter of design choice that does not distinguish the claimed invention over the prior art.
With respect to claim 14, Janszen discloses all aspects of the claimed invention with the exception of the pocket comprising hooks for closing. The use of mechanical hook fasteners is well-known in the art to achieve a refastenable closure. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the pocket of Jansen with hook fasteners for closing in order to achieve the predictable result of being able to securely close the pocket to prevent the sensor from accidentally falling out.
With respect to claim 15, Janszen discloses a system for detecting a property associated with an absorbent article, as disclosed in column 1, lines 31-39, comprising an absorbent article 100 having a garment-facing layer comprising a film and a nonwoven material, as disclosed in column 7, lines 12-15. A strip of material 111 is disposed on an exterior surface of the garment facing layer 110 for defining a pocket, as shown in figure 1A. A sensor 1504 is configured for placement in and removal from the pocket 111, as shown in figure 19. The sensor is considered to fulfill the limitations of a multi-use sensor for detecting a property associated with the absorbent article because it is capacitively coupled to electrodes that sense wetness, as disclosed in column 1, lines 16-17 and 31-46. The non-open edges of the strip are permanently joined to the absorbent article, as shown in figure 9 and disclosed in column 6, lines 20-22, and an open edge of the strip is adjacent to an edge of a waist opening of the absorbent article, as shown in figure 19.
Janszen discloses all aspects of the claimed invention with the exception of the sensor with the exception of the sensors having an overall width of greater than 1.5 inches and an overall length of greater than 3 inches. Long discloses a sensor having a length Y and a width X, as shown in figure 6, and discloses in paragraphs [0069] and [0070] that the length Y and width X are preferably 80 mm (about 3.15 inches) in order to make the sensor more comfortable and to satisfy the Child Safety Protection Act. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Janszen with a length and a width of about 3.15 inches, as taught by Long, to achieve a more comfortable sensor that satisfies the Child Safety Protection Act.
With respect to claim 16, the sensor of Janszen is capacitive, as disclosed in column 3, lines 10-12.
With respect to claim 17, changes in the size and proportions of the sensor and pocket constitute an obvious matter of design choice that does not distinguish the claimed invention over the prior art.
With respect to claim 18, Janszen discloses all aspects of the claimed invention with the exception of the pocket comprising hooks for closing. The use of mechanical hook fasteners is well-known in the art to achieve a refastenable closure. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the pocket of Jansen with hook fasteners for closing in order to achieve the predictable result of being able to securely close the pocket to prevent the sensor from accidentally falling out.

Claims 4-5, 11-12, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janszen (6,200,250) in view of Long et al. (2009/0062756), and further in view of Ales et al. (2012/0016337).
With respect to claims 4, 11, and 17, modified Janszen discloses all aspects of the claimed invention with the exception of a graphic for indicating a proper location for the sensor. Ales discloses a sensor for attachment to the garment-facing surface of an absorbent article, as shown in figure 2, and teaches providing a graphic 150, as shown in figure 3, for indicating a proper location for the sensor to assist a user in aligning the sensor, as disclosed in paragraph [0069]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Janszen with a graphic, as taught by Ales, to assist a user in correctly aligning the sensor.
With respect to claims 5 and 12, Ales teaches the graphic 150 comprises a color, as disclosed in paragraph [0069], but does not explicitly disclose that the color is different than an area surrounding the graphic. It would have been obvious to one of ordinary skill in the art at the time of invention to provide Janszen with a graphic comprising a color, as taught by Ales, wherein the color is different than an area surrounding the graphic in order to achieve the predictable result of a graphic that is visually distinguishable so a user may identify where to place the sensor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 4,768,023 discloses an absorbent article having a strip of material that holds a sensor in a pocket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781